Ohamelin, J.
Plaintiff brought his action in a justice’s court to recover for services he had performed for defendants, and, after a trial, recovered judgment for $35.31, besides costs. After suit brought before the justice, the defendants tendered into court $8.95 for damages, and $1.75 costs. Defendants appealed from the judgment rendered by the justice, and a trial was had before a jury, and the plaintiff again recovered judgment for $26.82 damages. Defendants brought the case here upon writ of error.
The assignments of error are frivolous, and without merit. The case was submitted upon briefs. The defendants’ counsel in their brief say:
“There is no dispute as to the time worked, or amount that has been paid, but the dispute is wholly over the price agreed to be paid; plaintiff claiming that he was promised $26 per month, and defendants claiming that the wages were-not fixed at the time', but were to be the going wages. It is not disputed that plaintiff hired out as a chopper, and it is conceded that he did no other work but chop.”
*189The parties, as well as other witnesses, were sworn and testified, and the jury have passed on their credibility, and found for the plaintiff. There was no error committed upon the trial, and no reason exists for bringing the case here.
The judgment is affirmed, with costs of both courts, and damages are imposed for the vexatious appeal, for which judgment will be entered in addition to that affirmed, to the amount of 120.
The other Justices concurred.